      Case: 3:20-cv-00459-wmc Document #: 27 Filed: 06/08/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN

Jill Swenson, Melody McCurtis, Maria
Nelson, Black Leaders Organizing for
Communities,      Disability   Rights
Wisconsin,
            Plaintiffs,
      v.
Marge Bostelmann, Julie M. Glancey,              Case No. 3:20-cv-459-wmc
Ann S. Jacobs, Dean Knudson, Robert F.
Spindell, Jr., and Mark L. Thomsen,
Commissioners of the Wisconsin
Elections Commission; Meagan Wolfe,
Administrator   of    the Wisconsin
Elections Commission,
             Defendants.

                 THE WISCONSIN LEGISLATURE’S PROPOSED
                   MOTION TO DISMISS THE COMPLAINT


      Under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and

this Court’s inherent authority to stay a case, Proposed-Intervenor Defendant the

Wisconsin Legislature (“Legislature”) hereby submits this Proposed Motion to

Dismiss Plaintiffs’ Complaint. The Legislature sets forth the grounds for this Motion

in its Memorandum In Support Of Its Proposed Motion To Dismiss The Complaint,

which it has filed contemporaneously with this Proposed Motion. For the reasons set

forth in this supporting memorandum, the Legislature respectfully request that this

Court grant its Proposed Motion.
Case: 3:20-cv-00459-wmc Document #: 27 Filed: 06/08/20 Page 2 of 3




Dated, June 8, 2020

                                 Respectfully Submitted,

                                 /s/ Misha Tseytlin
                                 MISHA TSEYTLIN
                                 (State Bar No. 1102199)
                                 KEVIN M. LEROY
                                 (State Bar No. 1105053)
                                 SEAN T.H. DUTTON
                                 TROUTMAN SANDERS LLP
                                 227 W. Monroe Street
                                 Suite 3900
                                 Chicago, IL 60606
                                 (608) 999-1240
                                 (312) 759-1939 (fax)
                                 misha.tseytlin@troutman.com
                                 kevin.leroy@troutman.com
                                 sean.dutton@troutman.com

                                 Attorneys for the Wisconsin Legislature




                               -2-
      Case: 3:20-cv-00459-wmc Document #: 27 Filed: 06/08/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of June, 2020, a true and accurate copy of

the foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                            /s/ Misha Tseytlin
                                            MISHA TSEYTLIN
                                            TROUTMAN SANDERS LLP
                                            227 W. Monroe Street
                                            Suite 3900
                                            Chicago, IL 60606
                                            (608) 999-1240
                                            (312) 759-1939 (fax)
                                            misha.tseytlin@troutman.com
